Citation Nr: 0004864	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-05 975 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition (flat feet).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1971 to July 1973.

In December 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland denied the 
veteran's claim for service connection for bilateral flat 
feet.  The veteran timely appealed to the Board of Veterans' 
Appeals (Board) and requested a hearing before local VA 
officials at the RO (RO hearing).  The veteran failed to 
appear for his hearing, and has not acted to reschedule one.  
In July 1998, the Board remanded the veteran's case to the RO 
for further development.  His appeal is now before the Board 
for resolution.  

REMAND

The veteran alleges that he was treated for a foot condition 
several times while on active duty in the military.  His 
service medical records (SMRs) contain no indication that the 
veteran complained of, or was treated for, any foot condition 
to include pes planus.  The veteran's separation examination 
conducted in June 1993 indicated that the veteran's feet were 
normal, and noted no complaints of any foot-related problems.  
However, the veteran alleges that he received treatment for 
foot problems at a VA facility in the years immediately after 
his discharge from the military. 

In July 1998, the Board remanded the veteran's claim in order 
to obtain VA records for treatment that the veteran alleged 
he received at the VA Medical Center (VAMC) in Baltimore, 
Maryland between 1973 and 1979.   The RO advised the Board 
that the records concerning the veteran's treatment at the 
Baltimore VAMC commence in 1992.  The RO did not obtain these 
records and associate them with the veteran's claims file.

The veteran notes on his VA Form 9 that his post-service VA 
treatment was obtained at VAMC Loch Raven, Maryland.  It is 
not clear from the record whether these records would have 
been covered in the request for treatment records from the 
Baltimore VAMC, or whether it is possible that records of any 
treatment at the Loch Raven location may be separately 
maintained.  This matter should be clarified.  

In addition, the Board's prior remand directed the RO to 
obtain the veteran's private treatment records from the 
University of Maryland Medical Center.  The RO indicated that 
the veteran was sent VA Form 4142, a release to obtain 
medical information, in July 1998.  The veteran did not 
return the authorization to the RO, nor did he submit these 
records directly.  However, as the case is being remanded for 
other reasons, the RO should give the veteran one further 
attempt to provide these treatment records.  

Regardless of whether or not the veteran's claim for service 
connection is well grounded, VA has an obligation to help him 
complete his application for benefits.  38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).  With 
this in mind, it is the judgment of the Board that the RO 
should make additional attempts to obtain the VA and non-VA 
medical records mentioned above.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment 
records from 
the date of the veteran's discharge in 
July 1973 to the present, including the 
reported treatment records since 1992 at 
the Baltimore VAMC and any records of 
treatment at the Loch Raven facility 
identified by the veteran.  The RO should 
make a specific request to the VAMC or 
clinic facility identified by the veteran 
as being located in Loch Raven, Maryland, 
in the event that such records may be 
separately maintained.  Any response 
should clearly state that all sources of 
potential VA records, including the Loch 
Raven facility, have been searched.  



2. The veteran should again be given the 
opportunity to 
provide the appropriate release to allow 
the RO to obtain records of the veteran's 
treatment for foot problems from 1979 to 
1991, through the University of Maryland 
Medical System.

3.  Thereafter, the RO should review the 
claim.  If the claim is denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given the opportunity to 
respond, before the case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


